Exhibit 10.27

 



AMENDMENT TO NOTE PURCHASE AGREEMENT

 

This Amendment to Note Purchase Agreement (this “Amendment”) is entered into as
of August 14, 2019 and effective as of August 12, 2019 (the “Effective Date”) by
and between Chicago Venture Partners, L.P., a Utah limited partnership
(“Investor”), and Inpixon, a Nevada corporation (“Company”). Capitalized terms
used in this Amendment without definition shall have the meanings given to them
in the Purchase Agreement (as defined below).

 

A.                Company issued to Investor that certain Promissory Note dated
June 27, 2019 in the original principal amount of $1,895,000.00 (the “Note”)
pursuant to that certain Note Purchase Agreement by and between Company and
Investor dated June 27, 2019 (the “Purchase Agreement”).

 

B.                 Investor and Company have agreed, subject to the terms,
amendments, conditions and understandings expressed in this Amendment, to amend
the Purchase Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.       Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2.       Amendment to Section 4(iv) of the Purchase Agreement. As of the
Effective Date, Company and Investor agree that the covenant set forth in
Section 4(iv) of the Purchase Agreement will not apply or be effective until
December 27, 2019. The remaining terms and conditions of the Purchase Agreement
and the other Transaction Documents shall remain in full force and effect.

 

3.       Consideration for Amendment. In consideration for the amendment set
forth in Section 2 above, Investor’s fees incurred in preparing this Amendment
and the other accommodations set forth herein, Company hereby agrees that, as of
the Effective Date, a fee in the amount of $191,883.28 shall be added to the
outstanding balance of the Note (the “Amendment Fee”). Following the application
of the Amendment Fee, each of Company and Investor acknowledges and agrees that
the Outstanding Balance of the Note is $2,111,249.13 as of the Effective Date.
Investor and Company further agree that such Amendment Fee is deemed to be fully
earned as of the Effective Date and is nonrefundable under any circumstance.

 

4.       Representations and Warranties. In order to induce Investor to enter
into this Amendment, Company, for itself, and for its affiliates, successors and
assigns, hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Company has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Company hereunder.

 

 



 

(b) There is no fact known to Company or which should be known to Company which
Company has not disclosed to Investor on or prior to the date of this Amendment
which would or could materially and adversely affect the understanding of
Investor expressed in this Amendment or any representation, warranty, or recital
contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Company acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Company under the terms of the Purchase Agreement.

 

(d) Company has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Investor, directly or indirectly, arising out of,
based upon, or in any manner connected with, the transactions contemplated
hereby, whether known or unknown, which occurred, existed, was taken, permitted,
or begun prior to the execution of this Amendment and occurred, existed, was
taken, permitted or begun in accordance with, pursuant to, or by virtue of any
of the terms or conditions of the Purchase Agreement. To the extent any such
defenses, affirmative or otherwise, rights of setoff, rights of recoupment,
claims, counterclaims, actions or causes of action exist or existed, such
defenses, rights, claims, counterclaims, actions and causes of action are hereby
waived, discharged and released. Company hereby acknowledges and agrees that the
execution of this Amendment by Investor shall not constitute an acknowledgment
of or admission by Investor of the existence of any claims or of liability for
any matter or precedent upon which any claim or liability may be asserted.

 

(e) Company represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Purchase Agreement, the Note
or any of the other Transaction Documents, or have occurred prior to the date
hereof.

 

5.       Other Terms Unchanged. The Purchase Agreement, as amended by this
Amendment, the Note, and the other Transaction Documents remain and continue in
full force and effect, constitute legal, valid, and binding obligations of each
of the parties, and are in all respects agreed to, ratified, and confirmed. Any
reference to any of the Purchase Agreement after the date of this Amendment is
deemed to be a reference to such Purchase Agreement as amended by this
Amendment. If there is a conflict between the terms of this Amendment and any
Purchase Agreement, the terms of this Amendment shall control. No forbearance or
waiver may be implied by this Amendment. Company acknowledges that it is
unconditionally obligated to pay the remaining balance of the Note and
represents that such obligation is not subject to any deductions, defenses,
rights of offset, or counterclaims of any kind. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment to, any right, power, or remedy of
Investor under the Purchase Agreement, as in effect prior to the date hereof.

 

6.       No Reliance. Company acknowledges and agrees that neither Investor nor
any of its officers, directors, members, managers, equity holders,
representatives or agents has made any representations or warranties to Company
or any of its agents, representatives, officers, directors, or employees except
as expressly set forth in this Amendment and the Purchase Agreement and, in
making its decision to enter into the transactions contemplated by this
Amendment, Company is not relying on any representation, warranty, covenant or
promise of Investor or its officers, directors, members, managers, equity
holders, agents or representatives other than as set forth in this Amendment.

 

7.       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Amendment (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

8.       Further Assurances. Each party shall do and perform or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]



2 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

 

    COMPANY:           INPIXON           By: /s/ Nadir Ali     Name: Nadir Ali  
  Title: CEO           INVESTOR:           CHICAGO VENTURE PARTNERS, L.P.      
   

By: Chicago Venture Management, L.L.C.,

its General Partner

          By: CVM, Inc., its Manager           By: /s/ John M. Fife     John M.
Fife, President





 





3 

